Citation Nr: 0432667	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as chronic obstructive pulmonary disease and 
claimed as a residual of asbestos exposure during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from February 
1946 to August 1947 and from October 1950 to July 1951.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board on November 8, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Private medical records reveal that the veteran is 
diagnosed with chronic obstructive pulmonary disease (COPD).  

2.  A private medical report dated May 2001 refers to post-
service exposure to respiratory toxins including silica.  

3.  The veteran's served in the Army for his active military 
service and was transported overseas aboard troop ships 
during service.  

4.  There is no competent medical evidence of a current 
asbestos-related respiratory disorder. 

5.  There is no medical evidence linking any current 
respiratory disorder to service or any incident therein, to 
include asbestos exposure during active military service.  




CONCLUSION OF LAW

A respiratory disorder, diagnosed as chronic obstructive 
pulmonary disease, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated March 2003, that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 
Vet. App. at 187; 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO requested the veteran's service 
medical and service personnel records from the appropriate 
records depository on several occasions.  The available 
records have been received and are on file.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  
Moreover, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether he has a respiratory disorder due to 
military service.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this appeal, this is not the case.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

While VA did not specifically ask for all evidence in the 
appellant's possession.  The appellant, however, has not 
indicated any additional evidence which needs to be obtained 
thus stating sub silentio that he neither has nor knows of 
any further pertinent evidence.  Hence, no evidence has been 
lost to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Requirements for Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. 
§ 3.303.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (Circular), 
that provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the Circular has been subsumed verbatim as § 7.21 of VA 
Manual ADMIN21 (M21-1).  

More recently the Court has held that 

neither Manual M21-1 nor the Circular 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

III.  Military Service and Asbestos Exposure

The veteran had two periods of active military service in the 
Army.  The first period extended from February 1946 to August 
1947 and the second period extended from October 1950 to July 
1951.  The veteran's primary claim is that during service he 
traveled overseas aboard multiple troop ships and that is was 
during these voyages that he was exposed to asbestos.  

In September 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The 
veteran testified that during active service he traveled 
overseas aboard troop ships and that he believed asbestos was 
used as insulation aboard these ships.  He also testified 
that he maintained furnaces during a few weeks of being 
stationed in barracks.  Review of the veteran's discharge 
papers for first period of active service reveal that he had 
over a year of foreign service in the European Theater.  The 
veteran's discharge papers for his second period of active 
service reveal that he served overseas in Japan and Korea 
during this time.  As such, the Board acknowledges that the 
veteran had multiple postings overseas during his periods of 
active military service and that he would have traveled to 
these postings aboard troop ships.  

Manual M21-1 provides some guidance with respect to 
occupational asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).


Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The Board does not doubt that asbestos was present aboard the 
troop ships which the veteran traveled on during service.  
However, the veteran was transported as a passenger aboard 
troopships during active service; he did not serve in the 
engineering spaces of these ships which would have brought 
him into contact with the equipment aboard the ship which 
required insulation with asbestos.  

A May 2001 private medical treatment record also provides 
some evidence with respect to respiratory exposure.  In this 
record the veteran had complaints of shortness of breath and 
occasional wheezing.  The treating physician suspected that 
the veteran had COPD and ordered a chest x-ray to rule out 
COPD versus a pulmonary edema.  The treating physician also 
noted that the veteran "is a former I.N.C.O. employee, and 
he thinks he may have been exposed to some sort of toxic 
substance not excluding silica."  

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

At this point the Board notes that the veteran's service 
medical records are unavailable.  An April 2003 response from 
the National Personnel Records Center (NPRC) reveals that the 
veteran's service medical records had been destroyed by a 
fire.  The RO attempted to obtain alternate service medical 
records but was unsuccessful.  VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

In the present case, the veteran does not assert that he had 
symptoms of, or treatment for a respiratory disorder during 
service.  Rather, he asserts that his current respiratory 
disorder is the result of asbestos exposure during service 
with symptoms manifesting many years after service.  As such, 
the presence of the service medical records is not critical 
to the adjudication of the veteran's claim.  

IV.  Medical Evidence of Current Asbestosis Disability

As noted above, a May 2001 private medical record reveals 
that the veteran sought treatment for had complaints of 
shortness of breath and occasional wheezing.  He reported 
that the veteran stated he may have been exposed to some sort 
of toxic substance not excluding silica in his post-service 
employment.  The treating physician suspected that the 
veteran had COPD and ordered a chest x-ray to rule out COPD 
versus a pulmonary edema.  The chest x-ray was conducted and 
the May 2001 report reveled hyperlucency in the veteran's 
upper lung lobes, with no pleural disease being seen.  The 
impression was "COPD, unchanged since 6/30/98."  A 
subsequent record dated September 2001 reveals that the 
diagnosis was mild to moderate COPD and that the veteran was 
being treated with inhaled medication.  

M21-1 also provides specific guidance with respect to the 
requirements for a diagnosis of asbestosis.  It states that:

The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the 
fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale 
can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, c.

The medical evidence of record clearly shows that the veteran 
has a current respiratory disorder.  He has a current 
diagnosis of COPD and is being treated for this disability.  
However, the medical evidence of record does not establish 
that the veteran currently suffers from any asbestos related 
pulmonary disorder.  Specifically, asbestos related 
respiratory disorders are "restrictive" lung disorders, 
which the veteran suffers from an "obstructive" lung 
disorder.  Even assuming that the veteran was exposed to 
asbestos during military service, there is no medical 
evidence which in any way relates the veteran's COPD to his 
military service or to asbestos exposure during military 
service.  The only medical evidence of record which in anyway 
appears to provide a nexus seems to relate the COPD to 
post-service industrial exposure to toxins and silica.  The 
preponderance of the evidence of record shows that the 
veteran does not have a diagnosis of asbestosis or any 
asbestos related pulmonary disorder.  

With no evidence of any current asbestos-related disability 
that is related to his military service, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, diagnosed as 
chronic obstructive pulmonary disease and claimed as due to 
asbestos exposure in service, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



